                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

GLORIA SNEED-JACKSON,

       Plaintiff,

v.                                          Case No:     2:18-cv-712-FtM-NPM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                  OPINION AND ORDER

       Plaintiff seeks judicial review of the final decision of the Commissioner of the Social

Security Administration (“SSA”) denying her claim for a period of disability and disability

insurance.    The Commissioner filed the Transcript of the proceedings (hereinafter

referred to as “Tr.” followed by the appropriate page number), and the parties filed a Joint

Memorandum (Doc. 31).          For the reasons set forth herein, the decision of the

Commissioner is REVERSED and REMANDED pursuant to § 405(g) of the codified

Social Security Act, 42 U.S.C. § 301 et seq.

I.     Social Security Act Eligibility and the ALJ Decision

       A.      Eligibility

       The law defines disability as the inability to do any substantial gainful activity by

reason of any medically determinable physical or mental impairment that can be expected

to result in death or that has lasted or can be expected to last for a continuous period of

not less than twelve months.      42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505, 416.905. The impairment must be severe, making the claimant

unable to do her previous work or any other substantial gainful activity that exists in the
national economy.     42 U.S.C. §§ 423(d)(2), 1382c(a)(3); 20 C.F.R. §§ 404.1505 -

404.1511, 416.905 - 416.911.

       B.     Procedural History

       On May 8, 2015, Plaintiff filed an application for a period of disability and disability

insurance benefits. (Tr. at 102, 245-51). Plaintiff asserted an onset date of January 1,

2014. (Id. at 245). Plaintiff’s application was denied initially on July 28, 2015, and on

reconsideration on September 29, 2015. (Id. at 102, 117). Administrative Law Judge

Gracian A. Celaya (“ALJ”) held a hearing on June 22, 2017. (Id. at 33-65). The ALJ

issued an unfavorable decision on October 27, 2017. (Id. at 15-27). The ALJ found

Plaintiff not to be under a disability from January 1, 2014, through October 27, 2017, the

date of the decision. (Id. at 26).

       On August 30, 2018, the Appeals Council denied Plaintiff’s request for review. (Id.

at 1-5). Plaintiff then filed a Complaint (Doc. 1) with this Court on October 26, 2018, and

the case is ripe for review. The parties consented to proceed before a United States

Magistrate Judge for all proceedings. (See Doc. 15).

       C.     Summary of the ALJ’s Decision

       An ALJ must perform a five-step sequential evaluation to determine if a claimant

is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x 890, 891 (11th Cir. 2013) (citing

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)).                The five-step process

determines whether the claimant: (1) is performing substantial gainful activity; (2) has a

severe impairment; (3) has a severe impairment that meets or equals an impairment

specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) can perform her past

relevant work; and (5) can perform other work of the sort found in the national economy.




                                             -2-
Phillips v. Barnhart, 357 F.3d 1232, 1237-40 (11th Cir. 2004). The claimant has the

burden of proof and persuasion through step four and then the burden of proof shifts to

the Commissioner at step five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Hines-

Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913, 915 n.2 (11th Cir. 2013).

       The ALJ found Plaintiff met the insured status requirements through March 31,

2019. (Tr. at 17). At step one of the evaluation, the ALJ found Plaintiff had not engaged

in substantial gainful activity since January 1, 2014, the alleged onset date. (Id.). At

step two, the ALJ determined Plaintiff suffered from the following severe impairments:

“major depressive disorder and hypothyroidism (20 [C.F.R. §] 404.1520(c)).” (Id.). At

step three, the ALJ determined Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments

in 20 C.F.R. pt. 404, subpt. P, app. 1 (20 C.F.R. §§ 404.1520(d), 404.1525, and

404.1526). (Id. at 18).

       At step four, the ALJ determined the following as to Plaintiff’s residual functional

capacity (“RFC”):

       After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform the full range of medium work
       with the following additional limitations: the claimant can never climb
       ladders, ropes or scaffolds; never work at unprotected heights; and never
       operate dangerous machinery. The claimant is limited to performing
       simple routine tasks and making simple work-related decisions; and
       frequently interacting appropriately with co-workers, supervisors and the
       public.

(Id. at 20).

       The ALJ found Plaintiff was unable to perform her past relevant work as a bus

driver and track repairer. (Id. at 25). The ALJ considered Plaintiff’s age, education,

work experience and RFC, and found at step five that there were jobs that existed in



                                           -3-
significant numbers in the national economy that Plaintiff could perform. (Id.). The ALJ

noted that the vocational expert identified the following representative occupations that

an individual with Plaintiff’s age, education, work experience and RFC could perform: (1)

hand packager, DOT # 920.587-018, medium, SVP 2; 1 (2) laundry laborer, DOT #

361.687-018, medium, SVP 2; and (3) toy laborer, DOT # 732.687-030, medium, SVP 2.

(Id. at 26). 2 The ALJ concluded that Plaintiff was not under a disability from January 1,

2014, through October 27, 2017, the date of the decision. (Id.).

II.       Analysis

          A.     Standard of Review

          The scope of this Court’s review is limited to determining whether the ALJ applied

the correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988),

and whether the findings are supported by substantial evidence, Richardson v. Perales,

402 U.S. 389, 390 (1971).          The Commissioner’s findings of fact are conclusive if

supported by substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is more

than a scintilla—that is, the evidence must do more than merely create a suspicion of the

existence of a fact, and must include such relevant evidence as a reasonable person

would accept as adequate to support the conclusion. Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982);

Richardson, 402 U.S. at 401).




1  “SVP” refers to Specific Vocational Preparation and indicates the amount of time
required for a typical claimant to learn the techniques, acquire the information, and
develop the facility needed for average performance in a job. POMS DI § 25001.001 (A)
(77).
2     “DOT” refers to the Dictionary of Occupational Titles.


                                              -4-
       When the Commissioner’s decision is supported by substantial evidence, the

district court will affirm, even if the court would have reached a contrary result as finder

of fact, and even if the court finds “the evidence preponderates against” the

Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991);

Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The district court must view

the evidence as a whole, taking into account evidence favorable as well as unfavorable

to the decision. Foote, 67 F.3d at 1560; accord Lowery v. Sullivan, 979 F.2d 835, 837

(11th Cir. 1992) (court must scrutinize the entire record to determine reasonableness of

factual findings).

       B.     Issues on Appeal

       On appeal, Plaintiff raises the following two issues, as stated by the parties:

              (1)      Whether the ALJ’s findings regarding the opinion evidence are

                       supported by substantial evidence.

              (2)      Whether the ALJ’s finding that Plaintiff retains an RFC to perform the

                       full range of medium work is supported by substantial evidence.

(Doc. 31 at 17, 39).

       C.     Whether the ALJ’s Findings as to the Opinion Evidence are Supported
              by Substantial Evidence

       Plaintiff argues the ALJ erred in affording no weight to the opinion of treating

psychiatrist, Joseph W. Poitier, M.D. (Doc. 31 at 17). Plaintiff claims the ALJ did not

consider the length of the treating relationship, the frequency of examinations, the nature

and extent of Dr. Poitier’s treatment relationship with Plaintiff, the supportability and

consistency of Dr. Poitier’s opinion with the record as a whole, and Dr. Poitier’s

specialization of psychiatry. (Id. at 19). Plaintiff asserts the ALJ “completely rejected



                                             -5-
Dr. Poitier’s opinion” because (1) the finding of disability is reserved to the Commissioner;

(2) Dr. Poitier did not provide an explanation on how Plaintiff’s mental health impacts her

physical restriction; and (3) Dr. Poitier’s opinion is inconsistent with his longitudinal

treatment notes. (Id.). Plaintiff argues these reasons, which led to affording little or no

weight to Dr. Poitier’s opinion, are not supported by substantial evidence. (Id. at 20-27).

       The Commissioner argues the ALJ properly reviewed, considered, and evaluated

the medical evidence, including Dr. Poitier’s treatment records and opinion. (Id. at 30).

The Commissioner asserts the ALJ correctly found Dr. Poitier’s opinion that Plaintiff is

disabled is a matter reserved to the Commissioner. (Id. at 31). The Commissioner also

asserts the ALJ correctly found Dr. Poitier’s opinion was cursory and did not provide an

explanation as to how Plaintiff’s mental health issues impacted her physical restrictions.

(Id. at 32).   Additionally, the Commissioner asserts the ALJ properly noted that Dr.

Poitier’s opinion was undermined by his own treatment notes. (Id. at 33).

       Weighing the opinions and findings of treating, examining, and non-examining

physicians is an integral part of the ALJ’s RFC determination at step four. See Rosario

v. Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012). The Eleventh

Circuit has held that whenever a physician offers a statement reflecting judgments about

the nature and severity of a claimant’s impairments, including symptoms, diagnosis, and

prognosis; what the claimant can still do despite his or her impairments; and the

claimant’s physical and mental restrictions, the statement is an opinion requiring the ALJ

to state with particularity the weight given to it and the reasons therefor. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011). Without such an

explanation, “it is impossible for a reviewing court to determine whether the ultimate




                                            -6-
decision on the merits of the claim is rational and supported by substantial evidence.”

Id. (citing Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)). When weighing

medical opinions, an ALJ must consider many factors. 20 C.F.R. § 404.1527(c). “For

instance, the Social Security regulations command that the ALJ consider (1) the

examining relationship; (2) the treatment relationship, including the length and nature of

the treatment relationship; (3) whether the medical opinion is amply supported by

relevant evidence; (4) whether an opinion is consistent with the record as a whole; and

(5) the doctor’s specialization.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1260

(11th Cir. 2019) (citing Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987)).

       The opinions of treating physicians are entitled to substantial or considerable

weight unless good cause is shown to the contrary. Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004). The Eleventh Circuit has concluded that good cause exists when:

(1) the treating physician’s opinion was not bolstered by the evidence; (2) the evidence

supported a contrary finding; or (3) the treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records. Id.

       On May 16, 2017, Dr. Poitier completed a Residual Functional Capacity Form.

(Id. at 538-43). Dr. Poitier stated that he had seen Plaintiff monthly due to severe

depression.   (Id. at 538).   Dr. Poitier characterized Plaintiff’s symptoms as chronic,

unremitting, depression characterized by impaired thinking, depressive mood, and no

energy. (Id.). Dr. Poitier found Plaintiff severely depressed, suspicious, having crying

spells, and with labored thinking. (Id.). He diagnosed Plaintiff with major depression,

severe, recurrent. (Id.). His prognosis was guarded. (Id. at 539). Dr. Poitier found

that Plaintiff’s disability prevented her from standing for 6 to 8 hours, and from sitting




                                           -7-
upright for 6 to 8 hours, due to her severe depression and tiredness. (Id. at 539-40).

Dr. Poitier did not opine as to the Plaintiff’s ability to reach, finger, or handle objects, the

amount of weight she could lift or carry, or whether Plaintiff was restricted in bending,

squatting, or kneeling. (Id. at 540-41). Dr. Poitier did find Plaintiff unable to travel alone

due to anxiety, and that the severity of her depression affects her ability to work or function

normally in daily life. (Id. at 541). Dr. Poitier found Plaintiff to have daily severe pain

from arthritis. (Id.). Finally, Dr. Poitier found that Plaintiff’s impairments would not allow

her to continue or resume work at her current or previous employment due to her severe

depression and that this diagnosis was not likely to change. (Id. at 542). Further, Dr.

Poitier found that Plaintiff would never be able to return to work. (Id.).

       In the decision, the ALJ summarized some of Dr. Poitier’s treatment notes. (Tr.

at 21-22). Specifically, the ALJ noted:

               Between February 2013 and April 2015, Dr. Poitier
               periodically observed that the claimant was flat, sad, glum,
               listless and anergic. However, he also consistently noted
               she convincingly denied having hallucinations, delusions,
               suicidal/homicidal ideations, self-injurious intentions, or other
               indications of psychotic process. In addition, he consistently
               observed she was fully oriented and had normal and coherent
               speech, a logical thought process and content, and intact
               cognitive functioning, fund of knowledge, recent and remote
               memory, insight, judgment and social judgment. Further, Dr.
               Poitier found she had the ability to abstract and do arithmetic
               calculations, and showed no signs of anxiety or hyperactive
               or attentional difficulties (Ex. B5F, pp. 18-37).

(Id. at 21).    The ALJ also noted Dr. Poitier found Plaintiff’s symptoms, including

hallucinations, increased and she showed signs of extreme and severe depression, and

suicidal thoughts. (Id. at 22). The ALJ contrasted these conclusions with Dr. Poitier’s

previous findings over time of other mental-status indicators as normal. (Id. at 22). For

instance, the ALJ specifically noted that on April 4, 2015, Plaintiff reported she was stable


                                             -8-
and denied any psychiatric problems or symptoms. (Id.). But the ALJ also noted that

in visits through October 2016, Plaintiff reported feelings of hopelessness, helplessness,

and auditory and visual hallucinations. (Id.). The ALJ reasoned that even with these

reported symptoms, Dr. Poitier found Plaintiff cooperative, attentive, and fully oriented,

with normal and coherent speech, a logical thought process and content, intact cognitive

functioning, a fund of knowledge, intact recent and remote memory, insight, judgment,

and social judgment with the ability to abstract and do arithmetic calculations. (Id.).

         The ALJ gave “no weight” to Dr. Poitier’s opinion that Plaintiff reached her

maximum treatment and was permanently and totally disabled. (Id. at 24). The ALJ

specifically found:

                On May 16, 2017, [Dr. Poitier] opined that the claimant could
                never return to work because depression, anxiety and tiredness
                prevented her from standing and sitting for 6-8 hours and
                traveling alone; and required her to lie down during the day (Ex.
                B10F, pp. 3-6). The opinion is given no weight because
                findings of disability are reserved to the Commissioner, and Dr.
                Poitier did not provide an explanation on how the claimant’s
                mental health issues impact her physical restrictions. In
                addition, it is inconsistent with his over 10-year longitudinal
                treatment notes which indicate that, despite her symptoms, he
                consistently found she was cooperative and fully oriented, and
                had normal and coherent speech; a logical thought process and
                content; intact cognitive functioning, fund of knowledge, recent
                and remote memory, insight and judgment; the ability to
                abstract and do arithmetic calculations; and showed no signs
                of anxiety, hyperactivity or attentional difficulties, delusions,
                bizarre behaviors, or other indicators of psychotic process.
                Therefore, I find that this opinion merits only little weight.

(Id.).

         Throughout the treatment notes, Dr. Poitier generally finds Plaintiff sad, flat, wary,

inattentive, depressed and blunted with occasional hallucinations, suicidal ideations, and

anxiety. (Id. at 415-44, 526-36). At the same time, many of the treatment notes show



                                              -9-
Plaintiff fully oriented and able to abstract and do arithmetic calculations, with no anxiety,

fair judgment, and both cognitive functioning and fund of knowledge intact, and short and

long term memory intact. (Id.).

       The ALJ articulated three reasons for giving little or no weight to Dr. Poitier’s

opinion. First, the finding of disability is reserved to the Commissioner. (Id. at 24).

Second, Dr. Poitier did not provide an explanation as to how Plaintiff’s mental health

impacted her physical restrictions. (Id.). And third, Dr. Poitier’s opinion is inconsistent

with his treatment notes. (Id.).

       First, regarding Dr. Poitier’s opinions that Plaintiff is now permanently and totally

disabled and is unable to work, the Court finds that this opinion is reserved to the

Commissioner. See 20 C.F.R. § 404.1527 (d)(1) (finding that medical source opinions

reserved to the Commissioner include opinions that a claimant is disabled or unable to

work.). Therefore, The ALJ properly afforded no weight to Dr. Poitier’s May 6, 2015 and

September 17, 2016 opinions that Plaintiff is permanently disabled and unable to work.

(Tr. at 510, 511).

       That said, Dr. Poitier treated Plaintiff for over ten years before completing the

Residual Functional Capacity Form on May 16, 2017, and the Court cannot simply

discount his other opinions. (Id. at 510, 538-43). As a psychiatrist, Dr. Poitier is a

specialist in the mental health field. The ALJ’s second argument is that Dr. Poitier did

not provide an explanation on how Plaintiff’s mental health impacted her physical

restrictions. (Id. at 24). Dr. Poitier found Plaintiff’s severe and extreme depression

interferes with her ability to work.    (Id. at 541-42).   He explained that Plaintiff has

chronic, unremitting depression, which impairs her thinking, her mood, and her energy.




                                            - 10 -
(Id. at 538). She has crying spells and labored thoughts. (Id.). Dr. Poitier also found

that she would be required to lie down during the day due to tiredness. (Id.). The Court

finds that Dr. Poitier did explain how Plaintiff’s mental health impairments impacted her

physical restrictions.

       Third, the ALJ found Dr. Poitier’s opinion is inconsistent with his treatment notes.

(Id. at 24). Over the many years of treatment, Dr. Poitier’s treatment notes reflect some

days when Plaintiff has few if any symptoms and other days when Plaintiff exuded severe

symptoms, including auditory and visual hallucinations and severe and extreme

depression. Further, within each visit, some parameters were better on some days, and

some parameters were worse. “But to discount a treating physician’s opinion because it

is ‘inconsistent with [the source’s] own medical records,’ an ALJ must identify a genuine

‘inconsisten[cy].’” Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1262-63 (11th Cir.

2019) (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). The Court

finds that there is no inconsistency between Dr. Poitier’s finding that at times Plaintiff has

such extreme and severe depression that she is unable to operate in a work environment,

with his treatment notes finding that at times Plaintiff is cooperative and fully oriented with

normal speech and logical thoughts.        Another important factor weighing in favor of

affording some weight to Dr. Poitier’s opinions is his extensive longitudinal treatment

history with Plaintiff of more than 10 years.

       Notably, the ALJ afforded significant weight to the opinions of              reviewing

psychologists Dr. Yamir Laboy, Psy.D. and Erick Wiener, Ph.D. even though these were

only reviewing psychologists, who never saw or treated Plaintiff. (Tr. at 23). The ALJ

noted in their findings that:




                                            - 11 -
              the claimant could comprehend and memorize straightforward
              occupational instructions/procedures; make basic decisions
              and complete simple, recurrent tasks at an acceptable rate
              under normal supervision; complete a normal work day/week
              without an excessive number of interruptions from
              psychological symptoms; accept constructive, task-specific
              supervisory input, and behave appropriately the majority of
              the time; adjust to modifications in vocational duties that are
              well-explained or implemented gradually; understand or
              adhere to occupational safety guidelines; and behave in a
              goal-directed fashion or do basic planning for job-related
              activities (Ex. B2A; Ex. B5A). While the DDS psychologists
              evaluated the claimant's impairments under the "B criteria" of
              the old requirements of the listings, significant weight is given
              because of their program knowledge (familiarity with Social
              Security Rules and Regulations) and supporting explanation
              provided. The opinions are also generally consistent with the
              longitudinal findings of treating psychiatrist Dr. Joseph Poitier,
              MD and therapist Caiter Wiggins, LCSW, as described below.
              Therefore, I find that these opinions merit significant weight.

(Id. at 23-24). But, “non-examining physicians’ opinions are entitled to little weight when

they contradict opinions of examining physicians and do not alone constitute substantial

evidence.” Schink, 935 F.3d at 1260.

       For the foregoing reasons, the Court finds the ALJ established good cause to

afford no weight to Dr. Poitier’s opinion that Plaintiff is permanently disabled and unable

to work. However, the Court finds that the ALJ did not establish good cause in affording

little or no weight to the remaining portions of Dr. Poitier’s opinion.

       D.     Plaintiff’s Remaining Arguments

       Plaintiff’s remaining issues focus on whether the ALJ properly evaluated the

opinions of Carter Wiggins, LCSW and Alejando Rotter, M.D. and whether the ALJ erred

in his RFC determination. (Doc. 31 at 27-30, 39). Because the Court finds that on

remand, the Commissioner must reevaluate Dr. Poitier’s opinion, the disposition of these

remaining issues would, at this time, be premature.



                                            - 12 -
      E.     Conclusion

      Upon consideration of the submission of the parties and the administrative record,

the Court finds that the decision of the Commissioner is not supported by substantial

evidence.

      Accordingly, it is hereby ORDERED that:

      (1)    The decision of the Commissioner is REVERSED and REMANDED

             pursuant to sentence four of 42 U.S.C. § 405(g) for the Commissioner to

             reconsider: (1) Dr. Poitier’s, Mr. Wiggin’s, and Dr. Rotter’s opinions in light

             of the medical evidence of record; and (2) Plaintiff’s RFC.

      (2)    If Plaintiff prevails in this case on remand, Plaintiff must comply with the

             Order (Doc. 1) entered on November 14, 2012, in Misc. Case No. 6:12-mc-

             124-Orl-22.

      (3)    The Clerk of Court is directed to enter judgment accordingly, terminate any

             pending motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on March 25, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          - 13 -
